DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 13-15, 19-22, and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (U.S. Pub #2015/0162307).
With respect to claim 1, Chen teaches a thermal management system for a multi-chip module, comprising: 
a lid structure including a first thermal break (Fig. 3, 66b and Paragraph 30) formed between a first region of the lid structure and a second region of the lid structure (Fig. 3, lid regions 66a), the first region of the lid structure configured to 5overlie one or more heat sources (Fig. 3, 10 and Paragraph 13) within the multi-chip module, the second region of the lid structure configured to overlie one or more temperature sensitive components (Fig. 3, 12 and Paragraph 2) within the multi-chip module; and 

the heat 10spreader assembly including a second thermal break (Fig. 3, 72c and Paragraph 27) formed between the first heat transfer member and the second heat transfer member, the second thermal break substantially aligned 15with the first thermal break, 
the first heat transfer member configured to promote heat transfer from the first region of the lid structure to an ambient environment, the second heat transfer member configured to promote heat transfer from the second region of the lid structure to the ambient environment (Paragraph 26).
Fig. 3 of Chen does not teach that
the second thermal break is substantially aligned 15with the first thermal break such that the second thermal break and the first thermal break collectively form respective portions of a contiguous thermal break. 
Paragraph 19 of Chen describes that the thermal interface material 58a can be formed with air gaps corresponding to the region between the die stacks 10 and 12 such that lateral thermal interaction between the die stacks can be reduced. 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form air gaps in the thermal interface material 68, such that the first thermal break 66b and second thermal break 72c form portion of a contiguous thermal break, based on the disclosure related to the 
With respect to claim 2, Chen teaches that the first thermal break (Fig. 3, 66bb) is a gap formed through the lid structure.  
With respect to claim 3, Chen teaches that the gap has a minimum heat transfer dimension between the first and second regions of the lid structure, the minimum heat transfer dimension being greater than zero and less than about one millimeter (Paragraph 27).  
With respect to claim 4, Chen teaches that the gap is filled with air (Paragraph 27 and 30).  
With respect to claim 5, Chen teaches that the gap is filled with a thermal insulating material (Paragraph 27 and 30).  
With respect to claim 6, Chen teaches that the thermal insulating material is a plastic material or a dielectric material.
With respect to claim 7, Chen teaches that the lid structure has a thermal conductivity of at least 100 Watts per meter-Kelvin (W/m-K) (Paragraph 22). 
With respect to claim 8, Chen teaches that the lid structure (Fig. 3, 66) has a substantially planar shape defined by a top surface, a bottom surface, and a substantially uniform thickness as measured perpendicularly between the top surface and the bottom surface.
With respect to claim 9, Chen teaches that a horizontal cross-sectional configuration of the first heat transfer member (Fig. 3, 72a) substantially matches a horizontal cross-sectional configuration of the first region (Fig. 3, 66a) of the lid 
wherein a horizontal cross-sectional configuration of the second heat transfer member (Fig. 3, 72b) substantially matches a horizontal cross-sectional configuration of the second region of the lid structure (Fig. 3, 66a), wherein both the horizontal cross-sectional configuration of the second heat transfer 25member and the horizontal cross-sectional configuration of the second region of the lid structure are parallel to the top surface of the lid structure.
With respect to claim 13, Chen teaches that the heat spreader assembly includes a top plate (Fig. 3, 76; note: mislabeled in Fig. 3 as 74, see Fig. 2, 76) in contact with both a top surface of the first heat transfer member and a top surface of the second heat transfer member.  
With respect to claim 14, Chen teaches both the first heat transfer member and the second heat transfer member (Fig. 3, 72a and 72b) are disposed in contact with the lid structure (Fig. 3, 66).  
With respect to claim 15, Chen teaches the heat spreader assembly includes a bottom plate (Fig. 3, 68) in contact with both a bottom surface 25of the first heat transfer member and a bottom surface of the second heat transfer member.

With respect to claim 19, Chen teaches a method for thermal management of a multi-chip module, comprising: 

the lid structure including a first thermal break (Fig. 3, 66b and Paragraph 30) formed between the first region of the lid structure and the second region of the lid structure; and 
positioning a heat spreader assembly (Fig. 3, 72) in thermal contact with the lid structure so that a first 25heat transfer member (Fig. 3, 72a) of the heat spreader assembly is positioned to promote heat transfer from the first lid region to an ambient environment (Paragraph 26) 
and so that a second heat transfer member (Fig. 3, 72b) of the AYARP01O.C135 Patent Applicationheat spreader assembly is positioned to promote heat transfer from the second lid region to the ambient environment, the heat spreader assembly including a second thermal break (Fig. 3, 72c and Paragraph 27) formed between the first heat transfer member and the second heat transfer member.
Fig. 3 of Chen does not teach that
the second thermal break is substantially aligned 15with the first thermal break such that the second thermal break and the first thermal break collectively form respective portions of a contiguous thermal break. 

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form air gaps in the thermal interface material 68, such that the first thermal break 66b and second thermal break 72c form portion of a contiguous thermal break, based on the disclosure related to the thermal interface material 58c in order to reduce the lateral thermal interaction between the die stacks (Paragraph 19).

With respect to claim 20, Chen teaches that the first thermal break (Fig. 3, 66b) is a gap formed through the lid structure.  
With respect to claim 21, Chen teaches that the gap is filled with one or more of air, a thermal insulating material, a plastic material, and a dielectric material (Paragraph 27 and 30).  
With respect to claim 22, Chen teaches that the lid structure (Fig. 3, 66) has a substantially planar shape defined by a top surface, a bottom surface, and a substantially uniform thickness as measured perpendicularly between the top surface and the bottom surface.  
With respect to claim 25, Chen teaches that the heat spreader assembly includes a top plate (Fig. 3, 76; note: mislabeled in Fig. 3 as 74, see Fig. 2, 76) in 
With respect to claim 26, Chen teaches that positioning the heat spreader assembly in thermal contact with the lid structure includes disposing both the first heat transfer member and the second heat transfer member (Fig. 3, 72a and 72b) in contact with the lid structure (Fig. 3, 76).  
With respect to claim 27, Chen teaches that5With W the heat spreader assembly includes a bottom plate (Fig. 3, 68) in contact with both a bottom surface of the first heat transfer member and a bottom surface of the second heat transfer member.  
With respect to claim 28, Chen teaches that positioning the heat spreader assembly 10in thermal contact with the lid structure includes disposing the bottom plate (Fig. 3, 68) in contact with the lid structure (Fig. 3, 66).  

Claims 10 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Or-Bach et al (U.S. Patent #8373230)
With respect to claims 10 and 23, Chen does not teach that15With res each of the first heat transfer member and the second heat transfer member has a thermal conductivity that is within a range extending from about five times a thermal conductivity of copper to about one-hundred times the thermal conductivity of copper.  
Or-Bach teaches a heat transfer member comprising a diamond material, which can have a thermal conductivity that is within a range extending from about .

Claims 11, 12, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Negoro (U.S. Pub #2013/0043581).
With respect to claim 11 and 24, Chen does not teach that at least one of the first heat transfer member and the second heat transfer member is configured as a vapor chamber.  
Negoro teaches a heat transfer member is configured as a vapor chamber (Fig. 8, 50 and Paragraph 62). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to configure the at least one of the first and second heat transfer member of Chen as a vapor chamber as taught by Negoro in order to achieve the predictable result of dissipating heat away from the devices (Paragraph 62). 
With respect to claim 12 and 24, Chen does not teach that at least one of the first heat transfer member and the second heat transfer member is configured as a heat pipe.
Negoro teaches a heat transfer member is configured as a heat pipe (Fig. 8, 50 and Paragraph 62). It would have been obvious to one of ordinary skill in . 

Claims 17, 18, 30, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Beauchemin et al (U.S. Pub #2019/0074237)
With respect to claim 17 and 30, Chen does not teach a thermoelectric cooler disposed in a heat transfer path between the second heat transfer member and the ambient environment.  
Beauchemin teaches a thermoelectric cooler (Fig. 1A, 140a/140b and Paragraph 21) disposed in a heat transfer path between a heat transfer member (Fig. 1A, 130) and the ambient environment.  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively field to provide a thermoelectric cooler in a heat transfer path between the second heat transfer member of Chen and the ambient environment as taught by Beauchemin in order to optimize the heat transfers path (Paragraph 23). 
With respect to claim 18 and 31, Chen does not teach a first heat sink disposed in a heat transfer path between the first heat transfer member and the ambient environment; and 15a second heat sink disposed in a heat transfer path between the thermoelectric cooler and the ambient environment.

15a second heat sink (Fig. 1A, 135) disposed in a heat transfer path between the thermoelectric cooler (Fig. 1A, 140a/140b) and the ambient environment.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively field to provide a first and second heat sinks as taught by Beauchemin in order to optimize the heat transfers path (Paragraph 23). 

Allowable Subject Matter
Claim 16, 29, and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826